                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UNITED STATES OF AMERICA,
   Plaintiff,

    v.                                               CRIMINAL NO. 1:21-MJ-00544

SEAN WYGOVSKY,
   Defendant.

                      MOTION FOR DETENTION OF DEFENDANT

         The government seeks pretrial detention under Title 18, United States Code, Section 3142,
et seq., and would show the Court the following:

         1.    The pending case involves:

 [ ] (a)       A crime of violence; 18 U.S.C. § 3142(f)(1)(A).

 [ ] (b)       An offense for which the maximum sentence is life imprisonment or death;
               18 U.S.C. § 3142(f)(1)(B).

 [ ] (c)       An offense for which a maximum term of imprisonment of ten years or more is
               prescribed in the Controlled Substances Act, the Controlled Substances Import and
               Export Act or the Maritime Drug Law Enforcement Act; 18 U.S.C. § 3142(f)(1)(C).

 [ ] (d)       A felony committed after the Defendant had been convicted of two or more prior
               offenses described in Title 18, United States Code, Section 3142(f)(l)(A)-(C) or
               comparable state or local offenses.

 [ ] (e)       A felony that is not otherwise a crime of violence that involves a minor victim or
               that involves the possession or use of a firearm or destructive device or any other
               dangerous weapon or involves the failure to register under section 2250 of title
               18, United States Code; 18 U.S.C. § 3142(f)(1)(E).

 [X] (f)       A serious risk that the Defendant will flee; 18 U.S.C. ' 3142(f)(2)(A).

 [ ] (g)       A serious risk that the person will obstruct or attempt to obstruct justice, or attempt
               to threaten, injure or intimidate a prospective witness or juror;
               18 U.S.C. ' 3142(f)(2)(B).



                                                 1
 [ ] (h)      An offense committed by the Defendant while released pending trial or sentence,
              or while on probation or parole and the person may flee and/or poses a danger to
              another person and/or the community requiring an initial 10 day detention pursuant
              to 18 U.S.C. ' 3142(d).

 [ ] (i)      An offense committed by the above named defendant who is not a citizen of the
              United States or lawfully admitted for permanent residence and the person may flee
              requiring an initial 10 day detention under the provisions of 18 U.S.C. ' 3142(d).

       2.     No condition or combination of conditions will:

 [X] (a)      Reasonably assure the appearance of the person as required.

 [ ] (b)      Reasonably assure the safety of the community or any other person.

       The United States may advocate additional reasons for detention other than those indicated

above as the investigation proceeds and new information becomes available. Pursuant to

18 U.S.C. ' 3142, the United States moves that the detention hearing be continued for THREE (3)

days, so that the United States can prepare for the hearing. The Government requests that the

Defendant be held without bond.

                                                    Respectfully submitted,

                                                    ASHLEY C. HOFF
                                                    UNITED STATES ATTORNEY

                                                    /s/ Matt Harding
                                                    MATT HARDING
                                                    Assistant U. S. Attorney
                                                    903 San Jacinto Blvd., Suite 334
                                                    Austin, Texas 78701
                                                    Office (512) 916-5858
                                                    Fax     (512) 916 5854




                                               2
                                CERTIFICATE OF SERVICE

       I certify that on July 2, 2021, a copy of the foregoing instrument was electronically filed

with the Clerk of the Court using the CM/ECF System.




                                             By:     /s/ Matt Harding
                                                     MATT HARDING
                                                     Assistant United States Attorney




                                                3
